EXHIBIT 10.23

 

TERRA TECH CORP.

 

2016 EQUITY INCENTIVE PLAN

 

SECTION 1.Purpose. The purposes of the Terra Tech Corp. 2016 Equity Incentive
Plan (the "Plan") are to: (a) enable Terra Tech Corp., a Nevada corporation (the
"Company"), and its Affiliates to attract and retain the types of Employees,
Consultants, and Directors who will contribute to the Company's success; (b)
provide incentives that align the interests of Employees, Consultants, and
Directors with those of the Company's stockholders; and (c) promote the success
of the Company's business and to further the best interests of the Company and
its stockholders.

 

SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

(a)

"Affiliate" means: (i) any entity that, directly or through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company; and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

(b)

"Applicable Laws" means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

(c)

"Award" means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Share Award, a Performance Compensation Award, or Other
Stock-Based Award, including a Substitute Award.

(d)

"Award Agreement" means any written agreement, contract, certificate, or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant, and which may, but need not, be
executed or acknowledged by a Participant. Each Award Agreement shall be subject
to the terms and conditions of the Plan.

(e)

"Beneficial Owner" has the meaning assigned to such term in Rule 13d-3 and Rule
13d 5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular "person" (as that term is used in Section 13(d)(3)
of the Exchange Act), such "person" shall be deemed to have beneficial ownership
of all securities that such "person" has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms "Beneficially Owns" and
"Beneficially Owned" have a corresponding meaning.



 



 1

 

 

(f)

"Beneficiary" means a person named by a Participant to be entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of such Participant's death. If no such person is named by a
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at such Participant's death, such Participant's Beneficiary shall be
such Participant's estate.

(g)

"Board" means the Board of Directors of the Company, as constituted at any time.

(h)

"Change in Control" means the occurrence of any one or more of the following
events (unless otherwise specified in an Award Agreement that is subject to
Section 409A of the Code):

 

(i) any Person (other than the Company, any trustee, or other fiduciary holding
securities under any employee benefit plan of the Company or any entity owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the Common Stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants, or options or otherwise, without regard to the 60-day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, representing 35% or more of the combined voting power
of the Company's then-outstanding securities;

 

(ii) during any twelve-month period, a majority of the members of the Board is
replaced by individuals, who were not members of the Board at the Effective Date
and whose election by the Board or nomination for election by the Company's
stockholders was not approved by a vote of at least a majority of the directors
then still in office, who either were directors at the Effective Date or whose
election or nomination for election was previously so approved;

 

(iii) the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) 35% or more of the
combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation, provided, however, that, for
purposes of this Section 2(h)(iii), Change in Control shall not include the
proposed merger of Generic Merger Sub, Inc. with and into Black Oak Gallery,
with Black Oak Gallery as the surviving corporation; or

 



 2

 

 

(iv) the consummation of a sale or disposition of all or substantially all of
the assets of the Company (other than such a sale or disposition immediately
after which such assets will be owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of the
Common Stock of the Company immediately prior to such sale or disposition).

 

(i)

"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the rules, regulations, and guidance thereunder. Any reference to a
section of the Code shall include any successor provision thereto.

 (j)

"Common Stock" means the common stock, $0.001 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 (k)

"Consultant" means any person, including an advisor, who is engaged by the
Company or any Affiliate to render consulting or advisory services.

 (l)

"Continuous Service" means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant, or Director, is not interrupted
or terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant, or
Director or a change in the entity for which the Participant renders such
service, provided, that, there is no interruption or termination of the
Participant's Continuous Service; provided,further that, if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave, or any other personal or family
leave of absence.

 (m)

"Covered Employee" has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by IRS Notice 2007-49.

 (n)

"Deferred Stock Units" or "DSUs" has the meaning set forth in Section
9(b)(ii)hereof.

 (o)

"Director" means a member of the Board.



 

 3

 

 



(p)

"Disability" means, with respect to any Participant, "disability" as defined in
such Participant's Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant's Award Agreement, at any time that the
Company or any Affiliate sponsors a long-term disability plan that covers such
Participant, "disability" as defined in such plan for the purpose of determining
such Participant's eligibility for benefits; provided, that, if such plan
contains multiple definitions of disability, then "Disability" shall refer to
that definition of disability, which, if Participant qualified for such
benefits, would provide coverage for the longest period. The determination of
whether Participant has a Disability shall be made by the person or persons
required to make final disability determinations under such plan. At any time
that a Participant is not a party to an Employment Agreement and the Company and
its Affiliates do not sponsor a long-term disability plan that covers such
Participant, Disability shall mean Participant's physical or mental incapacity
that renders him or her unable for a period of 90 consecutive days or an
aggregate of 120 days in any consecutive 12-month period to perform his or her
duties to the Company or any Affiliate. With respect to any Incentive Stock
Option, "Disability" shall mean "permanent and total disability" as defined in
Section 22(e)(3) of the Code.

 (q)

"Disqualifying Disposition" has the meaning set forth in Section 20(l).

 (r)

"Effective Date" shall mean the date as of which this Plan is adopted by the
Board.

 (s)

"Employee" means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director's fee by the
Company or an Affiliate shall not be sufficient to constitute "employment" by
the Company or an Affiliate.

 (t)

"Employment Agreement" means any employment, severance, consulting, or similar
agreement between the Company or any of its Affiliates and a Participant.

 (u)

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the rules, regulations, and guidance thereunder. Any reference to a
provision in the Exchange Act shall include any successor provision thereto.

 (v)

"Fair Market Value" means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange, the NYSE MKT, or The NASDAQ Stock Market, the Fair Market Value
shall be the closing price of a share of Common Stock (or if no sales were
reported, the closing price on the date immediately preceding such date) as
quoted on such exchange or system on the day of determination, as reported in
the Wall Street Journal. In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee
and such determination shall be conclusive and binding on all persons.

 

 4

 

 



(w)

"Free Standing Rights" has the meaning set forth in Section 8(a).

 (x)

"Good Reason" means: (i) if an Employee or Consultant is a party to an
employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Good Reason, the definition contained
therein; or (ii) if no such agreement exists or if such agreement does not
define Good Reason, the occurrence of one or more of the following without the
Participant's express written consent, which circumstances are not remedied by
the Company within thirty (30) days of its receipt of a written notice from the
Participant describing the applicable circumstances (which notice must be
provided by the Participant within ninety (90) days of the Participant's
knowledge of the applicable circumstances): (A) any material, adverse change in
the Participant's duties, responsibilities, authority, title, status, or
reporting structure; (B) a material reduction in the Participant's base salary
or bonus opportunity; or (C) a geographical relocation of the Participant's
principal office location by more than fifty (50) miles.

 (y)

"Grant Date" means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 (z)

"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

(aa)

"Negative Discretion" means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Section 11(d)(iv) of the Plan; provided, that, the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as "performance-based compensation" under Section 162(m) of
the Code.

 (bb)

"Non-Employee Director" means a Director who is a "non-employee director" within
the meaning of Rule 16b-3 of the Exchange Act.

 (cc)

"Non-qualified Stock Option" means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option. Awards of Options
may include the right to receive dividend equivalent payments with respect to
vested Options and payments contingent on vesting with respect to unvested
Options.

 (dd)

"Officer" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.



 



 5

 

 

(ee)

"Option" means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 (ff)

"Optionholder" means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 (gg)

"Option Exercise Price" means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 (hh)

"Other Stock-Based Award" means an Award granted pursuant to Section 12.

 (ii)

"Outside Director" means a Director who is an "outside director" within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.

 (jj)

"Participant" means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 (kk)

"Performance Compensation Award" means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 11 of the Plan.

 (ll)

"Performance Criteria" means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit, or operational unit of the
Company) and shall be limited to the following: (i) net earnings or net income
(before or after taxes); (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue; (v)
gross profit or gross profit growth; (vi) net operating profit (before or after
taxes); (vii) return on assets, capital, invested capital, equity, or sales;
(viii) cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital); (ix) earnings before or after taxes,
interest, depreciation, and/or amortization; (x) gross, cash, or operating
margins; (xi) operating income (before or after taxes); (xii) pre- or after-tax
income or loss (before or after allocation of corporate overhead and bonus);
(xiii) improvements in capital structure; (xiv) budget and expense management;
(xv) productivity ratios; (xvi) economic value added or other value added
measurements; (xvii) share price (including, but not limited to, growth measures
and total stockholder return); (xviii) market share; (xix) comparisons with
various stock market indices; (xx) expense targets; (xxi) margins; (xxii)
operating efficiency; (xxiii) working capital targets; (xxiv) enterprise value;
(xxv) safety record; (xxvi) research and development achievements; (xxvii)
regulatory achievements (including submitting or filing applications or other
documents with regulatory authorities or receiving approval of any such
applications or other documents); (xxviii) financial ratios (including those
measuring liquidity, activity, profitability, or leverage); (xxix) financing and
other capital raising transactions (including sales of the Company's equity or
debt securities); (xxx) year-end cash; (xxxi) debt reduction; (xxxii)
stockholder equity; and (xxxiii) completion of acquisitions or business
expansion.

 

 6

 

 

 

 

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit, or operational unit of the Company
and/or an Affiliate or any combination thereof, as the Committee may deem
appropriate, or as compared to the performance of a group of comparable
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Committee may select Performance Criteria
above as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit the Committee discretion
to alter the governing Performance Criteria without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval.

 

 

 

(mm)

"Performance Formula" means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.

 (nn)

"Performance Goals" means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as "performance-based compensation" under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor or
pronouncement thereto) and/or in management's discussion and analysis of
financial condition and results of operations appearing in the Company's annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company's fiscal year.

 (oo)

"Performance Period" means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant's right to and the payment of a Performance
Compensation Award.

 (pp)

"Performance Compensation Award" means any Award granted pursuant to Section 11
hereof.

 (qq)

"Performance Share Award" means any Award granted pursuant to Section 10 hereof.



 



 7

 

 

(rr)

"Performance Share" means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 (ss)

"Permitted Transferee" means: (i) a member of the Optionholder's immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder's household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (ii) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (iii) such other transferees as may be permitted
by the Committee in its sole discretion.

 (tt)

"Person" has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including "group" as
defined in Section 13(d) thereof.

 (uu)

"Related Rights" has the meaning set forth in Section 8(a).

 (vv)

"Restricted Award" means any Award granted pursuant to Section 9.

 (ww)

"Restricted Period" has the meaning set forth in Section 9(a).

 (xx)

"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 (yy)

"Section 162(m) Compensation" means "qualified performance-based compensation"
under Section 162(m) of the Code.

 (zz)

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules, regulations, and guidance thereunder. Any reference to a
provision in the Securities Act shall include any successor provision thereto.

 (aaa)

"Stock Appreciation Right" means the right pursuant to an Award granted under
Section 8 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a share of
Common Stock on the date the Award is exercised or settled, over (ii) the
exercise or hurdle price specified in the Stock Appreciation Right Award
Agreement.

 





 8

 

 

(bbb)

"Stock for Stock Exchange" has the meaning set forth in Section 7(b).

 (ccc)

"Substitute Award" means an Award granted in assumption of, or in substitution
for, an outstanding award previously granted by an entity acquired by the
Company or with which the Company combines.

 (ddd)

"Ten Percent Stockholder" means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 (eee)

"Treasury Regulation" or "Treasury Regulations" means the proposed, temporary,
and final regulations promulgated by the Treasury Department pursuant to the
Code, as amended from time to time.

 

SECTION 3. Eligibility.

 

(a)

Eligible Award Recipients. The Persons eligible to receive Awards are the
Employees, Consultants, and Directors of the Company and its Affiliates and such
other individuals designated by the Committee who are reasonably expected to
become Employees, Consultants, and Directors after the receipt of Awards.

 (b)

Available Awards. Awards that may be granted under the Plan include: (i)
Incentive Stock Options; (ii) Non-qualified Stock Options; (iii) Stock
Appreciation Rights; (iv) Restricted Awards; (v) Performance Share Awards; (vi)
Performance Compensation Awards; (vii) Other Stock-Based Awards; and (viii)
Substitute Awards.

 (c)

Substitute Awards. Holders of equity-based awards granted by an entity acquired
by the Company or with which the Company combines are eligible for grants of
Substitute Awards under the Plan to the extent permitted under applicable
listing standards of any stock exchange on which the Company is listed.

 

SECTION 4. Administration.

 

(a)

Administration of the Plan. The Plan shall be administered by the Compensation
Committee of the Board (the "Committee"), or in the Board's sole discretion, by
the Board. Subject to the terms of the Plan, the Committee's charter, and
Applicable Laws, and in addition to other express powers and authorization
conferred by the Plan, the Committee shall have the authority:

 

(i)

to construe and interpret the Plan (including any instrument or agreement
relating to, or Award made under, the Plan) and apply its provisions;

 (ii)

to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;



 



 9

 

 

(iii)

to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 (iv)

to delegate its authority to one or more Officers of the Company with respect to
Awards that do not involve Covered Employees or "insiders" within the meaning of
Section 16 of the Exchange Act;

 (v)

to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

 (vi)

from time to time to select, subject to the limitations set forth in this Plan,
those Participants to whom Awards shall be granted;

 (vii)

to determine the number of shares of Common Stock to be made subject to each
Award;

 (viii)

to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;

 (ix)

to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

 (x)

to determine the target number of Performance Shares to be granted pursuant to a
Performance Share Award, the performance measures that will be used to establish
the performance goals, the performance period(s) and the number of Performance
Shares earned by a Participant;

 (xi)

to designate an Award (including a cash bonus) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;

 (xii)

to amend any outstanding Awards, including for the purpose of modifying the time
or manner of vesting, or the term of any outstanding Award; provided, however,
that, if any such amendment impairs a Participant's rights or increases a
Participant's obligations under his or her Award or creates or increases a
Participant's federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant's consent;

 (xiii)

to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;



 



 10

 

 

(xiv)

to make decisions with respect to outstanding Awards that may become necessary
upon a change in corporate control or an event that triggers anti-dilution
adjustments;

 (xv)

to determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, shares of Common Stock, other Awards, other
property, net settlement, or any combination thereof, or canceled, forfeited, or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended;

 (xvi)

determine whether, to what extent, and under what circumstances a tax
withholding obligation may be satisfied in cash, shares of Common Stock, other
Awards, or other property;

 (xvii)

determine whether, to what extent, and under what circumstances cash, shares of
Common Stock, other Awards, other property, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

 (xviii)

establish, amend, suspend, or waive such rules, and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;

 (xix)

to interpret, administer, reconcile any inconsistency in, correct any defect in,
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and

 (xx)

to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award; provided, that, if the modification effects a repricing,
stockholder approval shall be required before the repricing is effective.

 

(b)

Committee Decisions Final. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on the Company, its
stockholders, and the Participants, including any Beneficiaries thereof, unless
such decisions are determined by a court having jurisdiction to be arbitrary and
capricious.

 





 11

 

 

(c)

Delegation. The Committee, or if no Committee has been appointed, the Board, may
delegate administration of the Plan to a committee or committees of one or more
members of Committee or the Board, and the term "Committee" shall apply to any
person or persons to whom such authority has been delegated. The Committee shall
have the power to delegate to a subcommittee any of the administrative powers
the Committee is authorized to exercise (and references in this Plan to the
Board or the Committee shall thereafter be to the committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The members of the
Committee shall be appointed by and serve at the pleasure of the Board. From
time to time, the Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a Committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the written
consent of the majority of its members and minutes shall be kept of all of its
meetings and copies thereof shall be provided to the Board. Subject to the
limitations prescribed by the Plan and the Board, the Committee may establish
and follow such rules and regulations for the conduct of its business as it may
determine to be advisable.

 (d)

Committee Composition. To the extent necessary or desirable to comply with
applicable regulatory regimes, including, without limitation, Section 162(m) of
the Code, any action by the Board or the Committee, as applicable, shall require
the approval of the Directors or Committee members, as applicable, who are
(i)independent, within the meaning of and to the extent required by applicable
rulings and interpretations of the applicable stock market or exchange on which
the Shares are quoted or traded; (ii) Non-Employee Directors; and (iii) Outside
Directors. Within the scope of such authority, the Board or the Committee may:
(i) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Awards to eligible persons who are
either (A) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award or (B)
not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code; or (ii) delegate to a committee of one or more members of
the Board who are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.
Nothing herein shall create an inference that an Award is not validly granted
under the Plan in the event Awards are granted under the Plan by a compensation
committee of the Board that does not at all times consist solely of two or more
Non-Employee Directors who are also Outside Directors and independent within the
meaning of and to the extent required by applicable rulings and interpretations
of the applicable stock market or exchange on which the Common Stock is quoted
or traded.

 (e)

Indemnification. In addition to such other rights of indemnification as they may
have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against
reasonable expenses, including attorney's fees, actually incurred in connection
with any action, suit, or proceeding or in connection with any appeal therein,
to which the Committee may be party by reason of any action taken or failure to
act under or in connection with the Plan or any Award granted under the Plan,
and against all amounts paid by the Committee in settlement thereof (provided,
however, that, the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit, or proceeding, except in relation to
matters as to which it shall be adjudged in such action, suit, or proceeding
that such Committee did not act in good faith and in a manner which such person
reasonably believed to be in the best interests of the Company, or in the case
of a criminal proceeding, had no reason to believe that the conduct complained
of was unlawful; provided, however, that, within 60 days after institution of
any such action, suit or proceeding, such Committee shall, in writing, offer the
Company the opportunity at its own expense to handle and defend such action,
suit or proceeding.

 (f)

Restrictive Covenants. The Committee may impose restrictions on any Award with
respect to non-competition, confidentiality, and other restrictive covenants as
it deems necessary or appropriate in its sole discretion.



 



 12

 

 

SECTION 5. Shares Subject to the Plan.

 

(a)

Plan Maximums. Subject to adjustment in accordance with Section 17, and except
for Substitute Awards, a maximum number of shares of Common Stock available for
the grant of Awards under the Plan shall not exceed in the aggregate 30,000,000
provided, that, no more than 15,000,000 shares of Common Stock may be granted as
Incentive Stock Options. During the terms of the Awards, the Company shall keep
available at all times the number of shares of Common Stock required to satisfy
such Awards.

 (b)

Types of Shares. Shares of Common Stock available for distribution under the
Plan may consist, in whole or in part, of authorized and unissued shares,
treasury shares, or shares reacquired by the Company in any manner.

 (c)

Limitations. Subject to adjustment in accordance with Section 17, no Participant
shall be granted, during any one (1)-year period, Options to purchase Common
Stock and Stock Appreciation Rights with respect to more than 3,000,000 shares
of Common Stock in the aggregate, any other Awards with respect to more than
3,000,000 shares of Common Stock in the aggregate, or cash-based Awards that
relate to no more than $285,000. If an Award is to be settled in cash, the
number of shares of Common Stock on which the Award is based shall not count
toward the individual share limit set forth in this Section 5.

 (d)

Shares Available for Issuance. Any shares of Common Stock subject to an Award
that expires, is canceled, forfeited, or otherwise terminates prior to exercise
or realization, either in full or in part, shall again become available for
issuance under the Plan. Notwithstanding anything to the contrary contained
herein, shares subject to an Award under the Plan shall not again be made
available for issuance or delivery under the Plan if such shares are: (i) shares
tendered in payment of an Option; (ii) shares delivered or withheld by the
Company to satisfy any tax withholding obligation; or (iii) shares covered by a
stock-settled Stock Appreciation Right or other Awards that were not issued upon
the settlement of the Award.

 

SECTION 6. Eligibility.

 

(a)

Eligibility for Specific Awards. Incentive Stock Options may be granted only to
Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants, and Directors and those individuals whom the Committee
determines are reasonably expected to become Employees, Consultants, and
Directors following the Grant Date.

 (b)

Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock at the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.



 



 13

 

 

SECTION 7. Options.

 

(a)

Option Provisions. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Section 7, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. All Options shall be
separately designated Incentive Stock Options or Non-qualified Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:

 

(i)

Term. Subject to the provisions of Section 6(b) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

(ii)

Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section6(b) regarding Ten Percent Stockholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code. In the case of
Substitute Awards, such Option Exercise Price shall not be less than the Fair
Market Value of the Common Stock on the Grant Date of such Option.

(iii)

Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code. In the
case of Substitute Awards, such Option Exercise Price shall not be less than the
Fair Market Value of the Common Stock on the date of grant of such Option.



 



 14

 

 

(b)

Consideration. The Option Exercise Price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either: (i) in cash or by certified or bank check at the time the
Option is exercised; or (ii) in the discretion of the Committee, upon such terms
as the Committee shall approve, the Option Exercise Price may be paid (A) by
delivery to the Company of other Common Stock, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the Option
Exercise Price (or portion thereof) due for the number of shares being acquired,
or by means of attestation whereby the Participant identifies for delivery
specific shares of Common Stock that have an aggregate Fair Market Value on the
date of attestation equal to the Option Exercise Price (or portion thereof) and
receives a number of shares of Common Stock equal to the difference between the
number of shares thereby purchased and the number of identified attestation
shares of Common Stock (a "Stock for Stock Exchange"); (B) through a "cashless"
exercise program established with a broker; (C) by reduction in the number of
shares of Common Stock otherwise deliverable upon exercise of such Option with a
Fair Market Value equal to the aggregate Option Exercise Price at the time of
exercise; (D) by any combination of the foregoing methods; or (E) in any other
form of legal consideration that may be acceptable to the Committee. Unless
otherwise specifically provided in the Option, the exercise price of Common
Stock acquired pursuant to an Option that is paid by delivery (or attestation)
to the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of the Common Stock of the Company that
have been held for more than six months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes).
Notwithstanding the foregoing, during any period for which the Common Stock is
publicly traded (i.e., the Common Stock is listed on any established stock
exchange or a national market system) an exercise by a Director or Officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under this Plan.

(c)

Section 422 of the Code. The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code. Incentive Stock Options may be granted only to employees of the Company or
of a parent or subsidiary corporation (as defined in Section 424(a) of the
Code).

(d)

Transferability of an Incentive Stock Option. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

(e)

Transferability of a Non-qualified Stock Option. A Non-qualified Stock Option
may, in the sole discretion of the Committee, be transferable to a Permitted
Transferee, upon written approval by the Committee to the extent provided in the
Award Agreement. If the Non-qualified Stock Option does not provide for
transferability, then the Non-qualified Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 



 15

 

 

(f)

Vesting of Options. Each Option may, but need not, vest and, therefore, become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event. (g) Termination of Continuous Service.
Unless otherwise provided in an Award Agreement or in an Employment Agreement
the terms of which have been approved by the Committee, in the event an
Optionholder's Continuous Service terminates (other than upon the Optionholder's
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of:
(i) the date three months following the termination of the Optionholder's
Continuous Service; or (ii) the expiration of the term of the Option as set
forth in the Award Agreement; provided, that, if the termination of Continuous
Service is by the Company for Cause, all outstanding Options (whether or not
vested) shall immediately terminate and cease to be exercisable. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Award Agreement, the Option shall terminate. (h) Extension
of Termination Date. An Optionholder's Award Agreement may also provide that, if
the exercise of the Option following the termination of the Optionholder's
Continuous Service for any reason would be prohibited at any time because the
issuance of shares of Common Stock would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
Option shall terminate on the earlier of: (i) the expiration of the term of the
Option in accordance with Section 7(a)(i); or (ii) the expiration of a period
after termination of the Participant's Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

 

 

(g)

Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an Employment Agreement the terms of which have been approved by
the Committee, in the event an Optionholder's Continuous Service terminates
(other than upon the Optionholder's death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of: (i) the date three months following the
termination of the Optionholder's Continuous Service; or (ii) the expiration of
the term of the Option as set forth in the Award Agreement; provided, that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.

 

 

 

 

(h)

Extension of Termination Date. An Optionholder's Award Agreement may also
provide that, if the exercise of the Option following the termination of the
Optionholder's Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of: (i) the expiration of the
term of the Option in accordance with Section 7(a)(i); or (ii) the expiration of
a period after termination of the Participant's Continuous Service that is three
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.

 

 

 

(i)

Disability of Optionholder. Unless otherwise provided in an Award Agreement, in
the event that an Optionholder's Continuous Service terminates as a result of
the Optionholder's Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of termination), but only within such period of time ending on the
earlier of: (i) the date 12 months following such termination; or (ii) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.

 

(j)

Death of Optionholder. Unless otherwise provided in an Award Agreement, in the
event an Optionholder's Continuous Service terminates as a result of the
Optionholder's death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance, or by a person designated to exercise the
Option upon the Optionholder's death, but only within the period ending on the
earlier of: (i) the date 12 months following the date of death; or (ii) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder's death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

(k)

Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof that exceed such
limit (according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.



 16

 

 

SECTION 8. Stock Appreciation Rights.

 

(a)

General. Each Stock Appreciation Right granted under the Plan shall be evidenced
by an Award Agreement. Each Stock Appreciation Right so granted shall be subject
to the conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Stock Appreciation Rights may be granted alone ("Free Standing
Rights") or in tandem with an Option granted under the Plan ("Related Rights").

 

(b)

Grant Requirements. Any Related Right that relates to a Non-qualified Stock
Option may be granted at the same time the Option is granted or at any time
thereafter but before the exercise or expiration of the Option. Any Related
Right that relates to an Incentive Stock Option must be granted at the same time
the Incentive Stock Option is granted.

(c)

Term of Stock Appreciation Rights. The term of a Stock Appreciation Right
granted under the Plan shall be determined by the Committee; provided, however,
no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.

(d)

Vesting of Stock Appreciation Rights. Each Stock Appreciation Right may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Stock Appreciation Right may be subject to such
other terms and conditions on the time or times when it may be exercised as the
Committee may deem appropriate. The vesting provisions of individual Stock
Appreciation Rights may vary. No Stock Appreciation Right may be exercised for a
fraction of a share of Common Stock. The Committee may, but shall not be
required to, provide for an acceleration of vesting and exercisability in the
terms of any Stock Appreciation Right upon the occurrence of a specified event.

(e)

Exercise and Payment. Upon exercise of a Stock Appreciation Right, the holder
shall be entitled to receive from the Company an amount equal to the number of
shares of Common Stock subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash,
or a combination thereof, as determined by the Committee.

(f)

Exercise Price. The exercise price of a Free Standing Stock Appreciation Right
shall be determined by the Committee, but shall not be less than 100% of the
Fair Market Value of one share of Common Stock on the Grant Date of such Stock
Appreciation Right. A Related Right granted simultaneously with or subsequent to
the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that, a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 8(b) are
satisfied. In the case of Substitute Awards, such exercise or hurdle price shall
not be less than the Fair Market Value of a share of Common Stock on the Grant
Date of such Stock Appreciation Rights

(g)

Reduction in the Underlying Option Shares. Upon any exercise of a Related Right,
the number of shares of Common Stock for which any related Option shall be
exercisable shall be reduced by the number of shares for which the Stock
Appreciation Right has been exercised. The number of shares of Common Stock for
which a Related Right shall be exercisable shall be reduced upon any exercise of
any related Option by the number of shares of Common Stock for which such Option
has been exercised.

 



 17

 



 

SECTION 9. Restricted Awards.

 

(a)

General. A Restricted Award is an Award of actual shares of Common Stock
("Restricted Stock") or hypothetical Common Stock units ("Restricted Stock
Units") having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged,
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the "Restricted
Period") as the Committee shall determine. Each Restricted Award granted under
the Plan shall be evidenced by an Award Agreement. Each Restricted Award so
granted shall be subject to the conditions set forth in this Section 9 and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.

(b)

Restricted Stock and Restricted Stock Units.

 

 

(i)

Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company: (A) an escrow
agreement satisfactory to the Committee, if applicable; and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided, that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant's account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

 

 

(ii)

The terms and conditions of a grant of Restricted Stock Units shall be reflected
in an Award Agreement. No shares of Common Stock shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. The
Committee may also grant Restricted Stock Units with a deferral feature, whereby
settlement is deferred beyond the vesting date until the occurrence of a future
payment date or event set forth in an Award Agreement ("Deferred Stock Units").
At the discretion of the Committee, each Restricted Stock Unit or Deferred Stock
Unit (representing one share of Common Stock) may be credited with cash and
stock dividends paid by the Company in respect of one share of Common Stock
("Dividend Equivalents"). Dividend Equivalents shall be paid currently (and in
no case later than the end of the calendar year in which the dividend is paid to
the holders of the Common Stock or, if later, the 15th day of the third month
following the date the dividend is paid to holders of the Common Stock).
Dividend Equivalents shall be withheld by the Company and credited to the
Participant's account, and interest may be credited on the amount of cash
Dividend Equivalents credited to the Participant's account at a rate and subject
to such terms as determined by the Committee. Dividend Equivalents credited to a
Participant's account and attributable to any particular Restricted Stock Unit
or Deferred Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such Dividend
Equivalents and earnings, if applicable, to the Participant upon settlement of
such Restricted Stock Unit or Deferred Stock Unit and, if such Restricted Stock
Unit or Deferred Stock Unit is forfeited, the Participant shall have no right to
such Dividend Equivalents. Dividend Equivalents will be deemed re-invested in
additional Restricted Stock Units or Deferred Stock Units based on the Fair
Market Value of a share of Common Stock on the applicable dividend payment date
and rounded down to the nearest whole share.

 



 18

 



 

(c)

Restrictions.

 

(i)

Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.

(ii)

Restricted Stock Units and Deferred Stock Units awarded to any Participant shall
be subject to: (A) forfeiture until the expiration of the Restricted Period, and
satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units or Deferred Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units or Deferred Stock Units shall
terminate without further obligation on the part of the Company; and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.

(iii)

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock, Restricted Stock Units, and Deferred Stock Units
whenever it may determine that, by reason of changes in Applicable Laws or other
changes in circumstances arising after the date the Restricted Stock, Restricted
Stock Units, or Deferred Stock Units are granted, such action is appropriate.

 

(d)

Restricted Period. With respect to Restricted Awards, the Restricted Period
shall commence on the Grant Date and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement. No
Restricted Award may be granted or settled for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting in the terms of any Award Agreement upon the occurrence
of a specified event.

(e)

Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon the
expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 9(c) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her Beneficiary, without charge, the stock certificate evidencing the
shares of Restricted Stock which have not then been forfeited and with respect
to which the Restricted Period has expired (to the nearest full share) and any
cash dividends or stock dividends credited to the Participant's account with
respect to such Restricted Stock and the interest thereon, if any. Upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, or at the expiration of the deferral period with respect to any
outstanding Deferred Stock Units, the Company shall deliver to the Participant,
or his or her Beneficiary, without charge, one share of Common Stock for each
such outstanding vested Restricted Stock Unit or Deferred Stock Unit ("Vested
Unit") and cash equal to any Dividend Equivalents credited with respect to each
such Vested Unit in accordance with Section 9(b)(ii) hereof and the interest
thereon or, at the discretion of the Committee, in shares of Common Stock having
a Fair Market Value equal to such Dividend Equivalents and the interest thereon,
if any; provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock for
Vested Units. If a cash payment is made in lieu of delivering shares of Common
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Common Stock as of the date on which the Restricted Period lapsed in the case of
Restricted Stock Units, or the delivery date in the case of Deferred Stock
Units, with respect to each Vested Unit.

(f)

Stock Restrictions. Each certificate representing Restricted Stock awarded under
the Plan shall bear a legend in such form as the Company deems appropriate.

 



 19

 



 

SECTION 10. Performance Share Awards.

 

(a)

Grant of Performance Share Awards. Each Performance Share Award granted under
the Plan shall be evidenced by an Award Agreement. Each Performance Share Award
so granted shall be subject to the conditions set forth in this Section 10, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement. The Committee shall have the discretion to
determine: (i) the number of shares of Common Stock or stock-denominated units
subject to a Performance Share Award granted to any Participant; (ii) the
Performance Period applicable to any Award; (iii) the conditions that must be
satisfied for a Participant to earn an Award; and (iv) the other terms,
conditions, and restrictions of the Award.

(b)

Earning Performance Share Awards. The number of Performance Shares earned by a
Participant will depend on the extent to which the Performance Goals established
by the Committee are attained within the applicable Performance Period, as
determined by the Committee. No payout shall be made with respect to any
Performance Share Award except upon written certification by the Committee that
the minimum threshold Performance Goal(s) have been achieved.

 

SECTION 11. Performance Compensation Awards.

 

(a)

General. The Committee shall have the authority, at the time of grant of any
Award described in this Plan (other than Options and Stock Appreciation Rights
granted with an exercise price equal to or greater than the Fair Market Value
per share of Common Stock on the Grant Date), to designate such Award as a
Performance Compensation Award in order to qualify such Award as
"performance-based compensation" under Section 162(m) of the Code. In addition,
the Committee shall have the authority to make an Award of a cash bonus to any
Participant and designate such Award as a Performance Compensation Award in
order to qualify such Award as "performance-based compensation" under Section
162(m) of the Code.

(b)

Eligibility. The Committee will, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 11(b). Moreover, designation of a Participant eligible to receive
an Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

(c)

Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 11(c) and record the same in writing.

(d)

Payment of Performance Compensation Awards.

 



 20

 



 

(i)

Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii)

Limitation. A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant's Performance Compensation Award has been earned for the Performance
Period.

(iii)

Certification. Following the completion of a Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, calculate and
certify in writing the amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula. The Committee shall then
determine the actual size of each Participant's Performance Compensation Award
for the Performance Period and, in so doing, may apply Negative Discretion in
accordance with Section 11(d)(iv) hereof, if and when it deems appropriate.

(iv)

Use of Discretion. In determining the actual size of an individual Performance
Compensation Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to: (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation Award above the maximum
amount payable under Section 11(d)(vi) of the Plan.

(v)

Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
11 but in no event later than 2 1/2 months following the end of the fiscal year
during which the Performance Period is completed.

(vi)

Maximum Award Payable. Notwithstanding any provision contained in this Plan to
the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a Performance Period (excluding any Options and
Stock Appreciation Rights) is 3,000,000 shares of Common Stock or, in the event
such Performance Compensation Award is paid in cash, the equivalent cash value
thereof on the first or last day of the Performance Period to which such Award
relates, as determined by the Committee. The maximum amount that can be paid in
any calendar year to any Participant pursuant to a cash bonus Award described in
the last sentence of Section 11(a) shall be $285,000. Furthermore, any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase: (A) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee; or (B) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date.

 



 21

 



 

SECTION 12. Other Stock-Based Awards. The Committee may, subject to limitations
under applicable law, grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock or factors that may influence
the value of Common Stock, including convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Stock, purchase
rights for Common Stock, Awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee. The Committee shall determine the terms and
conditions of such Awards. Common Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 12 shall be purchased for
such consideration, paid for at such times, by such methods and in such forms,
including cash, Common Stock, other Awards, other property, or any combination
thereof, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 12.

 

SECTION 13. Automatic Grants to Outside Directors. The Board or a committee
thereof may institute, by resolution, automatic Award grants to new and to
continuing members of the Board, with the number and type of such Awards, with
such terms and conditions, and based upon such criteria, if any, as is
determined by the Board or its committee, in their sole discretion.

 

SECTION 14. Securities Law Compliance. Each Award Agreement shall provide that
no shares of Common Stock shall be purchased or sold thereunder unless and
until: (a) any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel; and (b) if required to do so by the Company, the
Participant has executed and delivered to the Company a letter of investment
intent in such form and containing such provisions as the Committee may require.
The Company shall use reasonable efforts to seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Awards and to issue and sell shares of Common Stock upon
exercise of the Awards; provided, however, that, this undertaking shall not
require the Company to register under the Securities Act the Plan, any Award or
any Common Stock issued or issuable pursuant to any such Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Awards unless and until such authority is obtained. All
certificates for shares of Common Stock and/or other securities delivered under
the Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock market or exchange upon which such
shares of Common Stock or other securities are then quoted, traded, or listed,
and any applicable securities laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

SECTION 15. Use of Proceeds from Stock. Proceeds from the sale of Common Stock
pursuant to Awards, or upon exercise thereof, shall constitute general funds of
the Company.

 

 22

 

 

SECTION 16. Miscellaneous.

 

(a)

Acceleration of Exercisability and Vesting. The Committee shall have the power
to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

(b)

Stockholder Rights. Except as provided in the Plan or an Award Agreement, no
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to such Award
unless and until such Participant has satisfied all requirements for exercise of
the Award pursuant to its terms and no adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date
such Common Stock certificate is issued, except as provided in Section 17
hereof.

(c)

No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate: (i) the employment of an Employee with or without notice
and with or without Cause; or (ii) the service of a Director pursuant to the
Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

(d)

Transfer; Approved Leave of Absence. For purposes of the Plan, no termination of
employment by an Employee shall be deemed to result from either: (i) a transfer
of employment to the Company from an Affiliate or from the Company to an
Affiliate, or from one Affiliate to another; or (ii) an approved leave of
absence for military service or sickness, or for any other purpose approved by
the Company, if the Employee's right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Committee otherwise so provides in writing, in
either case, except to the extent inconsistent with Section 409A of the Code if
the applicable Award is subject thereto.

(e)

Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state, or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company's right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award; provided, however, that, no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company previously owned and unencumbered shares of
Common Stock of the Company.

 



 23

 



 

SECTION 17. Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the maximum number of shares of Common Stock
subject to all Awards stated in Section 5 and the maximum number of shares of
Common Stock with respect to which any one person may be granted Awards during
any period stated in Section 5 and Section 11(d)(vi) will be equitably adjusted
or substituted, as to the number, price, or kind of a share of Common Stock or
other consideration subject to such Awards to the extent necessary to preserve
the economic intent of such Award. In the case of adjustments made pursuant to
this Section 17, unless the Committee specifically determines that such
adjustment is in the best interests of the Company or its Affiliates, the
Committee shall, in the case of Incentive Stock Options, ensure that any
adjustments under this Section 17 will not constitute a modification, extension,
or renewal of the Incentive Stock Options within the meaning of Section
424(h)(3) of the Code and in the case of Non-qualified Stock Options, ensure
that any adjustments under this Section 17 will not constitute a modification of
such Non-qualified Stock Options within the meaning of Section 409A of the Code.
Any adjustments made under this Section 17 shall be made in a manner which does
not adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. Further, with respect to Awards intended to qualify as
"performance-based compensation" under Section 162(m) of the Code, any
adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

SECTION 18. Effect of Change in Control.

 

(a)

The Committee may (but shall not be required to) provide for accelerated vesting
of an Award upon, or as a result of specified events following, a Change in
Control, either in an Award Agreement or in connection with the Change in
Control.

(b)

In the event of a Change in Control, the Committee may cause any Award:

 

(i)

to be canceled in consideration of a payment in cash or other consideration to
such Participant who holds such Award in an amount per share equal to the
excess, if any, of the price or implied price per share of Common Stock in a
Change in Control over the per share exercise or purchase price of such Award,
which may be paid immediately or over the vesting schedule of the Award; or

(ii)

to be assumed or a substantially equivalent Award shall be substituted by the
successor corporation or a parent or subsidiary of such successor corporation
(the "Successor Corporation"), unless the Successor Corporation does not agree
to assume the award or to substitute an equivalent option or right (or agree to
cash out the Award as provided in clause (i)), in which case such Award shall
become fully vested immediately prior to the Change in Control and shall
thereafter terminate. An Award shall be considered assumed, without limitation,
if, at the time of issuance of the stock or other consideration upon a Change in
Control, as the case may be, each holder of an Award would be entitled to
receive upon exercise of the Award the same number and kind of shares of stock
or the same amount of property, cash, or securities as such holder would have
been entitled to receive upon the occurrence of the transaction if the holder
had been, immediately prior to such transaction, the holder of the number of
shares of Common Stock covered by the Award at such time; provided, that, if
such consideration received in the transaction is not solely common stock of the
Successor Corporation, the Committee may, with the consent of the Successor
Corporation, provide for the consideration to be received upon exercise of the
assumed Award to be solely common stock of the Successor Corporation.

 



 24

 



 

(c)

The obligations of the Company under the Plan shall be binding upon any
Successor Corporation or organization resulting from the merger, consolidation,
or other reorganization of the Company, or upon any Successor Corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

 

SECTION 19. Amendments and Termination.

 

(a)

Amendment of Plan. The Board at any time, and from time to time, may amend or
terminate the Plan. However, except as provided in Section 17 relating to
adjustments upon changes in Common Stock and Section 19(c), no amendment shall
be effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on stockholder approval.

(b)

Stockholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

(c)

Contemplated Amendments. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants, and Directors with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

(d)

No Impairment of Rights. Rights under any Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless: (i) the Company
requests the consent of the Participant; and (ii) the Participant consents in
writing.

(e)

Amendment of Awards. The Committee at any time, and from time to time, may amend
the terms of any one or more Awards; provided, however, that, the Committee may
not affect any amendment which would otherwise constitute an impairment of the
rights under any Award unless: (i) the Company requests the consent of the
Participant; and (ii) the Participant consents in writing.

(f)

Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company, each Award will terminate immediately prior to the consummation of
such action, unless otherwise determined by the Committee.

(g)

Terms of Awards. The Committee may waive any conditions or rights under, amend
any terms of, or amend, alter, suspend, discontinue, or terminate any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or Beneficiary of an Award; provided, however,
that, no such action shall materially adversely affect the rights of any
affected Participant or holder or Beneficiary under any Award theretofore
granted under the Plan, except (x) to the extent any such action is made to
cause the Plan to comply with Applicable Laws, stock market or exchange rules
and regulations, or accounting or tax rules and regulations or (y) to impose any
"clawback" or recoupment provisions on any Awards in accordance with Section
20(c) of the Plan.

(h)

No Repricing. Notwithstanding the foregoing, except as provided in Section 17,
no amendment to the terms of outstanding Options or Stock Appreciation Rights in
exchange for Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Options or Stock Appreciation
Rights shall be made without approval of the Company's stockholders.

 



 25

 



 

SECTION 20. General Provisions.

 

(a)

Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant's rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant's Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

(b)

Clawback. The Committee shall have full authority to implement any policies and
procedures necessary to comply with Section 10D of the Exchange Act and any
rules promulgated thereunder. Without limiting the foregoing, the Committee may
provide in Award Agreements that, in the event of a financial restatement that
reduces the amount of previously awarded incentive compensation that would not
have been earned had results been properly reported, outstanding Awards will be
cancelled and the Company may clawback (i.e., recapture) realized Option / Stock
Appreciation Right gains and realized value for vested Restricted Awards or
earned Performance Share Awards.

(c)

Other Compensation Arrangements. Nothing contained in this Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.

(d)

Deferral of Awards. The Committee may establish one or more programs under the
Plan to permit selected Participants the opportunity to elect to defer receipt
of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules, and procedures that the Committee deems
advisable for the administration of any such deferral program.

(e)

Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board, nor
the Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan.

  (f)

No Fiduciary Relationship. Neither the Plan nor any Award shall create or be
construed to create a fiduciary relationship between the Company and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor of the Company.

   



(g)

Recapitalizations. Each Award Agreement shall contain provisions required to
reflect the provisions of Section 17.

   (h)

Delivery. Upon exercise of a right granted under this Plan, the Company shall
issue Common Stock or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company may
otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.



 

 26

 

 



(i)

No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards, or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock, or whether any fractional shares
should be rounded, forfeited, or otherwise eliminated.

  (j)

Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.

  (k)

Section 409A of the Code. The Plan is intended to comply with Section 409A of
the Code and the regulations thereunder ("Section 409A")to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and administered to be in compliance therewith. If any provision of
the Plan or any term or condition of any Award would otherwise frustrate or
conflict with this intent, the provision, term, or condition will be interpreted
and deemed amended so as to avoid this conflict. Any payments described in the
Plan that are due within the "short-term deferral period" as defined in Section
409A of the Code shall not be treated as deferred compensation unless Applicable
Laws require otherwise. Notwithstanding anything to the contrary in the Plan, to
the extent required to avoid accelerated taxation and tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to the Plan during the six (6) month
period immediately following the Participant's termination of Continuous Service
shall instead be paid on the first payroll date after the six-month anniversary
of the Participant's separation from service (or the Participant's death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
excise tax or penalty on any Participant under Section 409A of the Code and
neither the Company nor the Committee will have any liability to any Participant
for such tax or penalty.

  (l)

Disqualifying Dispositions. Any Participant who shall make a "disposition" (as
defined in Section 424 of the Code) of all or any portion of shares of Common
Stock acquired upon exercise of an Incentive Stock Option within two years from
the Grant Date of such Incentive Stock Option or within one year after the
issuance of the shares of Common Stock acquired upon exercise of such Incentive
Stock Option (a "Disqualifying Disposition") shall be required to immediately
advise the Company in writing as to the occurrence of the sale and the price
realized upon the sale of such shares of Common Stock.

  (m)

Section 16 of the Exchange Act. It is the intent of the Company that the Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 as promulgated under Section 16 of the Exchange Act
so that Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16 of the Exchange Act. Accordingly, if
the operation of any provision of the Plan would conflict with the intent
expressed in this Section 20(m), such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.

  (n)

Section 162(m) of the Code. To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without stockholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company's federal income tax
deduction for compensation paid pursuant to any such Award.

  (o) 

Beneficiary Designation. Each Participant under the Plan may from time to time
name any Beneficiary or Beneficiaries by whom any right under the Plan is to be
exercised in case of such Participant's death. Each designation will revoke all
prior designations by the same Participant, shall be in a form reasonably
prescribed by the Committee, and shall be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime.

 

 27

 

 



(p)

Expenses. The costs of administering the Plan shall be paid by the Company.

  (q)

Severability. If any of the provisions of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to confirm to Applicable Laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award Agreement, such
provision shall be stricken as to such jurisdiction, person, or Award and the
reminder of the Plan and any such Award Agreement shall remain in full force and
effect.

  (r)

Plan Headings. The headings in the Plan are for purposes of convenience only and
are not intended to define or limit the construction of the provisions hereof.

  (s)

Non-Uniform Treatment. The Committee's determinations under the Plan need not be
uniform and may be made by it selectively among persons who are eligible to
receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments, and adjustments, and to enter into non-uniform and
selective Award Agreements. No employee, Participant, or other person shall have
any claim to be granted any Award under the Plan.

  (t)

Effective Date of Plan. The Plan shall become effective as of the Effective
Date, but no Award shall be exercised (or, in the case of a stock Award, shall
be granted) unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.

 

SECTION 21. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of: (a) the tenth (10th) year anniversary of the Effective
Date; provided, that, to the extent permitted by the listing rules of any stock
exchange on which a class or series of equity or debt of the Company is then
listed, such ten-year term may be extended indefinitely so long as the maximum
number of shares of Common Stock available for issuance under the Plan have not
been issued; (b) the maximum number of shares of Common Stock available for
issuance under the Plan have been issued; or (c) the Board terminates the Plan
in accordance with Section 19(a). However, unless otherwise expressly provided
in the Plan or in an applicable Award Agreement, any Award theretofore granted
may extend beyond such date and the authority of the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award, or to waive any
conditions or rights under any such Award, and the authority of the Board to
amend the Plan, shall extend beyond such date.

 

SECTION 22. Choice of Law. The Plan and each Award Agreement shall be governed
by the laws of the State of Nevada, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction.

 

**************

  

As adopted by the Board of Directors of Terra Tech Corp. on January 12, 2016.

 

As approved by the stockholders of Terra Tech Corp. on _____________________.

 

 

28

--------------------------------------------------------------------------------



 